Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 1 of 6




                EXHIBIT B
                   Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 2 of 6


Nadezhda Nikonova

From:                 Ron Fisher <Fisher@braunhagey.com>
Sent:                 Wednesday, September 25, 2019 7:23 PM
To:                   Mike Scarborough
Cc:                   Leo Caseria; Helen Eckert; Dylan Ballard; Thomas Dillickrath; Noah Hagey; Matt Borden; Jeffrey
                      Theodore; Nadezhda Nikonova; Joy Siu; Katie Kushnir
Subject:              RE: Joint Final Pretrial Statement Exchange


Mike,

I inadvertently reversed the overcharge and Telescopes.com damages in my prior email. For clarity, Orion’s claimed
damages are as follows:


                                            Orion’s Damages


               Damages                                            Amount

               Overcharge Damages                                 [To Be Added] $16.4‐
                                                                    $61.4 million

               Interference with Telescopes.com purchase          [To Be Added] $1.8
                                                                    million

               Subtotal                                           [To Be Added] $18.2‐
                                                                    $63.2 million

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN            LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809



From: Ron Fisher
Sent: Wednesday, September 25, 2019 7:01 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>; Katie Kushnir <kushnir@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Mike,

Thanks for your email.


                                                             1
                   Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 3 of 6
Orion’s claimed damages are set forth clearly in Dr. Zona’s report materials and supplement. Nonetheless, we have
filled in the numbers from Dr. Zona’s analysis in the chart below per your request. For clarity, these figures do not
include the trebling provided for by the antitrust laws, nor do they include Orion’s claims for punitive damages or
attorneys’ fees as provided for by law.

We continue to object to Defendants’ refusal to meet and confer regarding forthcoming motions Defendants apparently
intend to file. We note that Orion offered to meet and confer in good faith regarding motions in limine and other
evidentiary issues during the parties’ mandatory meet and confer, but Defendants refused. We further note that Orion
disclosed the basis of its motion in limine in the draft Joint Final Pretrial Conference Statement draft Orion circulated to
Defendants on Monday; in contrast, Defendants’ draft JFPCS is devoid of substance, and merely refers to unspecified
motions in limine of an unknown number. Defendants’ refusal to cooperate to prepare this case for trial stands in stark
contrast to Orion’s responsiveness to your multiple requests over the past week.

We believe Judge Davila will not appreciate Defendants’ intentional choice to sandbag Orion and waste the Court’s and
Orion’s resources by filing surprise motions in violation of the Court’s Standing Order—especially since the Court has
already admonished Defendants for violating the Standing Order and warned that the Court would strike future non‐
compliant filings. Be advised that we intend to seek relief from the Court holding that Defendants have waived the
opportunity to file motions in limine by strategically refusing to comply with the meet and confer requirements set forth
in the Standing Order.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN            LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809


From: Mike Scarborough <MScarborough@sheppardmullin.com>
Sent: Wednesday, September 25, 2019 9:38 AM
To: Ron Fisher <Fisher@braunhagey.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<Theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>; Katie Kushnir <kushnir@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Ron – thank you for this information. Can you please indicate as soon as possible what numbers you will be including in
the chart below? You answer directly affect our PTCS inserts, motions in limine and further motion practice. Thanks.



                                            Orion’s Damages


               Damages                                            Amount

               Overcharge Damages                                 [To Be Added] $1.8
                                                                    million

               Interference with Telescopes.com purchase          [To Be Added] $16.4‐

                                                                     $61.4 million

                                                             2
                   Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 4 of 6

                Subtotal                                         [To Be Added] $18.2‐

                                                                    $63.2 million



Mike Scarborough | Partner
Antitrust & Competition Practice Group Leader
+1 415-774-2963 | direct
MScarborough@sheppardmullin.com | Bio


SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Ron Fisher <Fisher@braunhagey.com>
Sent: Tuesday, September 24, 2019 11:41 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<Theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>; Katie Kushnir <kushnir@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Mike,

Thanks for your email.

As required by Rule 26(e)(2) and Rule 26(a)(3), Orion is serving Dr. Zona’s supplemental expert disclosure in advance of
the pretrial disclosure deadline established by the Court. The supplemental disclosure incorporates Orion’s sales data
through August 2019 as an input to the price overcharge analysis Dr. Zona disclosed in his report. You should receive it
shortly.

In accordance with the Federal Rules, the damages claimed by Orion in the Joint Final Pretrial Statement will reflect Dr.
Zona’s supplemental disclosure.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                   LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809



From: Mike Scarborough <MScarborough@sheppardmullin.com>
Sent: Monday, September 23, 2019 4:58 PM
To: Ron Fisher <Fisher@braunhagey.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey

                                                             3
                   Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 5 of 6
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore
<Theodore@braunhagey.com>; Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Ron – we note that your draft includes [To Be Added] blanks for Orion’s claimed damages. We do not understand these
omissions.

Orion’s claimed damages are limited by Dr. Zona’s January 3, 2019, report, as of course further reduced by the Court’s
recent order on Defendants’ summary judgment motion. As set forth in Dr. Zona’s report, Orion’s claimed “[d]amages
from input price overcharges range from about $11.4 million to $30.6 million”, and Orion’s claimed damages from
interference with the Hayneedle assets “is about $1.8 million.” Those are the outer limits of Orion’s claimed damages at
trial.

We also note that Orion references an intent to “supplement” one or more of its proffered expert opinions. To the
extent Orion would purport to augment the foregoing damage claims pursuant to any “supplemental” expert opinion,
defendants object to such attempt and such “supplemental” expert opinion on the strongest of terms. We request that
you immediately serve defendants with any intended “supplemental” expert opinions, including any purportedly revised
damage calculations. Defendants obviously cannot address in the Pretrial Conference Statement or their Motions in
Limine—even cursorily at this point—expert materials and damage estimates with which they have not been served.

Mike

Mike Scarborough | Partner
Antitrust & Competition Practice Group Leader
+1 415-774-2963 | direct
MScarborough@sheppardmullin.com | Bio


SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Ron Fisher <Fisher@braunhagey.com>
Sent: Monday, September 23, 2019 1:02 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore <Theodore@braunhagey.com>
Subject: RE: Joint Final Pretrial Statement Exchange

Mike,

Attached please find Orion’s proposed draft and inserts for the Joint Final Pretrial Conference Statement.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                   LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809


                                                            4
                    Case 5:16-cv-06370-EJD Document 345-3 Filed 10/01/19 Page 6 of 6



From: Ron Fisher
Sent: Monday, September 23, 2019 11:43 AM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: Leo Caseria <LCaseria@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Dylan Ballard
<dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Noah Hagey
<hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>; Jeffrey Theodore <theodore@braunhagey.com>
Subject: Joint Final Pretrial Statement Exchange

Mike,

I wanted to let you know that we are still working on some formatting related to the joint statement, and will be
circulating our draft at around 1:00 pm.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                  LLP

Direct: (415) 429‐4539
Cell: (628) 200‐1809

WE HAVE MOVED TO NEW SF OFFICES. PLEASE UPDATE YOUR RECORDS ACCORDINGLY:

BraunHagey & Borden LLP
351 California St., 10th Floor
San Francisco, CA 94104
Tel. & Fax: (415) 599‐0210

New York
7 Times Square
27th Floor
New York, NY 10036‐6524
Tel. & Fax: (646) 829‐9403

This message is intended only for the confidential use of the intended recipient(s) and may contain protected information that is subject to
attorney‐client, work product, joint defense and/or other legal privileges. If you are not the intended recipient, please contact me immediately at
the phone number listed above and permanently delete the original message and any copies thereof from your email system. Thank you.

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e‐mail and delete the message and any
attachments.




                                                                         5
